 D9DECISIONS OF NATIONAL. LABOR REI.A[IONS BOARDEtna Equipment & Supply Co., Inc. and John R.Heck, Petitioner, and United Mine Workers ofAmerica. Case 6 RD 583July 20, 1979DE('ISION, ORDER, AND DIRECTION OFSECOND ELECTIONBy (CIAIRMAN FANNING AND MEMBERS JNKINSANI) TRUESIDAIiPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of the Na-tional Labor Relations Act, as amended, a three-member panel has considered the objections to anelection held on August 31, 1978,1 and the RegionalDirector's report recommending disposition of same.The Board has reviewed the record in light of theexceptions and brief, and hereby adopts the RegionalDirector's findings and conclusions only to the extentconsistent herewith.The Regional Director overruled all of the Union'sobjections and recommended that the results of theelection be certified. The Union excepts to the Re-gional Director's findings. In Objection 1, the Unioncontends that the Employer made an unlawful im-plied promise to grant benefits if the employees votedagainst the Union.2We agree with the Union's con-tention.Prior to the election, the Employer held three din-ner meetings for the employees and their spouses. Atthe first dinner meeting for employees and theirwives, held in March 1978, Hynick, the Employer'svice president, discussed various benefits, includingpension benefits, received by unrepresented employ-ees working at nonunion mines and compared themwith benefits under the expired union contract andthe proposed union contract. Hynick said that discus-sion of the superior benefits enjoyed by the nonunionemployees did not mean the Employer was promisingthese benefits would be put into effect if the Unionwere no longer the bargaining representative.In August 1978, the Employer held dinner meet-ings for employees and their wives on each of the twoSundays immediately preceding the election. At thefirst of these meetings, Hynick against stressed thesuperior benefits payable under an unidentified non-' The election was conducted pursuant to a Decision and Direction ofElection issued by the Board. The tally was 17 for, and 25 against, theUnited Mine Workers of America; there was I challenged ballot, an insuffi-cient number to affect the results.2 The Union contends that, because there are several factual issues raisedin its other objections, if the Board does not sustain those objections a hear-ing is warranted. In view of our disposition of Objection I, we find it unnec-essary to consider the other objections.union mine pension plan and Individual RetirementAccount (IRA) as compared with the benefits underthe most recently negotiated Bituminous Coal Opera-tors Association (BCOA) contract.'lynick then dis-tributed to each employee a chart specifically tailoredto the age, length of service, and wage of the em-ployee showing the actual difference in benefits be-tween the nonunion mine's pension and IRA plansand the B('OA pension plan. These very detailedcharts set forth the exact benefit each employeewould receive under the nonunion and BC'OA plans.At the bottom of each individualized chart is the dis-claimer, "We do not promise that if the UMWA losesthe election that this retirement plan will be instated[sic] at Etna. This is an example of a plan at a non-union coal company."At the last dinner meeting, lynick again comparedpension benefits at the nonunion mine with theBCOA pension benefits.4The Regional Director found almost summarilythat there was no implied promise of benefit, becausecomparison of benefits per e is not objectionable andthe Employer stated that it was not promising thebenefits if the Union lost. We are unable to agree withthe Regional Director's findings, for, in our opinion,it would have been difficult for the Employer to havecome closer to making an explicit promise of benefit.To begin with, it was common knowledge that theEmployer operated a nonunion mine. Thus, the em-ployees could not only readily assume what pensionplan was being referred to, but could also assume thatsuch benefits were a distinct possibility since the Em-ployer was already paying such benefits. And thiswould appear to he a normal assumption fr the em-ployees to make, whether the pension plan referred towas the one actually provided at the Employer's non-union mine or not.Then the Employer not only emphasized the non-union pension benefits at three dinner meetings towhich the employees' wives were invited, but also, atthe second meeting, provided the individually tai-lored benefit comparisons under the union and non-union plans for all 40 or more employees. These com-parison charts were obviously intended to be taken asmore than just a casual mention of the fact that somenonunion plans provided greater benefits. Consider-ing the amount of time and expense the Employer3 Hynick did not identify a particular nonunion mine. However, it wascommon knowledge that the Employer operates a nonunion mine.' Apparently, pension benefits were a very significant issue in this electioncampaign, as is further evidenced by the Petitioner's Objection 6, whichalleged the Employer materially misrepresented the number of employeescovered by the Union's pension fund and adversely reflected on the pensionplan's solvency. The Regional Director found that although there was amisrepresentation it did not have an impact on the election, partially becausethe issue had previously been raised by both parties. As noted In fn 2. wefind it unnecessary to pass on that objection.243 N! B No. 101596 'IN\ EQtIIPMtNI & StlPIY (0(). IN(necessarily incurred to prepare such charts. the em-ployees could readily believe that the mployer wasdoing more thanjust "cormparing" nonunion benefits.After such an elaborate presentation. the employeeswould logically he justified in assuming this was thepension plan they were being offered or promised ifthe Union lost. Put diff'erentl~, it seems very difficultto believe the Employer would go to such efflrt foreach and every employeeSunless it intended the em-ployees to believe the pension benefits presented weremore than a mere possibility.Nor do we believe that the statement at the bottomof the sheet, which was obviously intended to absolvethe Employer from engaging in objectionable con-duct, counteracts the clear impression conveyed tothe employees. For even that purported disclaimer isIt would appear that one emploee example or chart would hase .utlicedil' only a simple comparison of henelits were actuall' Inlendedphrased in terms of' "if the UMWA loses the elec-tion." In short, the disclaimer. so presented, onhmakes clear what the necessary condition is in orderto obtain the superior pension benefits.In sum, in view of( the foregoing we find it diflicultto discern hat other conclusion the em1iploeeswould draA except that ift' thev voted ut the nionthex would obtain the pension benefits. We thereforefind the Employer's conduct constituted an impliedpromise of' benefit which warrants setting aside theelection and directing a second election.ORI)ERIt is hereby ordered that the election previouslyconducted on August 31. 1978, be set aside.[[)irection of Second Election and fE-celsior loot-note omitted from publication.1597